Exhibit 10.20

EXECUTION VERSION

CONTRIBUTION AND PURCHASE AGREEMENT

This CONTRIBUTION AND PURCHASE AGREEMENT, dated as of November 4, 2016 (this
“Agreement”), is by and among Hostess Brands, Inc. (formerly known as Gores
Holdings, Inc.), a Delaware corporation (the “Company”), Hostess CDM Co-Invest,
LLC, a Delaware series limited liability company, together with the Hostess
Co-Invest Series (as defined herein) (“Hostess Co-Invest”) and CDM Hostess Class
C, LLC, a Delaware series limited liability company, together with the CDM
Hostess Series (as defined herein) (“CDM Hostess”). Capitalized terms used but
not otherwise defined herein shall have the meanings ascribed to such terms in
the Master Agreement (as defined below).

RECITALS

WHEREAS, the Company, Hostess CDM Co-Invest, LLC, CDM Hostess Class C, LLC, AP
Hostess and certain other parties thereto have entered into that certain Master
Transaction Agreement, dated as of July 5, 2016 (the “Master Agreement”),
pursuant to which, among other things, the parties have agreed to enter into
this agreement and effect the transactions contemplated herein;

WHEREAS, Hostess Co-Invest is a series limited liability company with nine
series, Hostess CDM Co-Invest, LLC – Series A, Hostess CDM Co-Invest, LLC –
Series B, Hostess CDM Co-Invest, LLC – Series C, Hostess CDM Co-Invest, LLC –
Series D, Hostess CDM Co-Invest, LLC – Series E, Hostess CDM Co-Invest, LLC –
Series F, Hostess CDM Co-Invest, LLC – Series G, Hostess CDM Co-Invest, LLC –
Series H and Hostess CDM Co-Invest, LLC – Series I (collectively, “Hostess
Co-Invest Series”);

WHEREAS, CDM Hostess is a series limited liability company with five series, CDM
Hostess Class C, LLC – Series A, CDM Hostess Class C, LLC – Series B, CDM
Hostess Class C, LLC – Series C, CDM Hostess Class C, LLC – Series D and CDM
Hostess Class C, LLC – Series E (collectively, “CDM Hostess Series”);

WHEREAS, Hostess Co-Invest and CDM Hostess currently own the limited partnership
interests in Hostess Holdings, L.P., a Delaware limited partnership (“Hostess
Holdings”), set forth opposite the applicable name on Schedule A hereto
(collectively, the “Purchased Partnership Interests”);

WHEREAS, Hostess Co-Invest and CDM Hostess desire to sell, and the Company
desires to acquire, all of their right, title and interest in and to the
Purchased Partnership Interests, on the terms set forth herein;

WHEREAS, Hostess Co-Invest currently owns all of the Class C GP Units (the
“Class C Units”) of Hostess Holdings GP, LLC, a Delaware limited liability
company and the general partner of Hostess Holdings (“Hostess GP”);

WHEREAS, Hostess Co-Invest desires to contribute, and the Company desires to
accept, all of its right, title and interest in and to the Class C Units, on the
terms set forth herein.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and undertakings
contained herein and for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

1. Purchase and Sale. Hostess Co-Invest and CDM Hostess agree to sell, assign,
transfer and convey to the Company, and the Company agrees to purchase and
acquire from each of them, all of the Purchased Partnership Interests, free and
clear of all Liens. In consideration of the Purchased Partnership Interests, the
Company agrees to pay (or cause to be paid) to (a) each Hostess Co-Invest Series
an amount in cash equal to its pro rata portion of the amount set forth in
Section 2.4(b)(ii) of the Master Agreement (to be delivered in the manner
described in Section 2.4 of the Master Agreement) and (b) to each CDM Hostess
Series an amount in cash equal to its pro rata portion of the amount set forth
in Section 2.4(b)(iii) of the Master Agreement (to be delivered in the manner
described in Section 2.4 of the Master Agreement).

2. Contribution. Hostess Co-Invest agrees to contribute, assign and transfer and
hereby contributes, assigns and transfers, and the Company agrees to accept, and
hereby accepts the Class C Units. In consideration of the Class C Units, the
Company agrees to issue and deliver (or cause to be delivered) to each Hostess
Co-Invest Series its pro rata portion of the number of shares of Buyer Class B
Common Stock set forth in Sections 2.4(b)(v) and (vi) of the Master Agreement;
provided, however, that Hostess Co-Invest hereby directs the Company to issue
and deliver to each CDM Hostess Series its pro rata portion of the number of
shares of Buyer Class B Common Stock set forth in Section 2.4(b)(vi) (in each
case to be delivered in the manner described in Section 2.4 of the Master
Agreement).

3. Closing. The transactions set forth in Section 1 and Section 2 of this
Agreement shall take place forthwith upon execution of this Agreement, without
any further action of the parties hereto.

4. Amendments and Waivers. This Agreement may not be amended, supplemented or
modified except by an instrument in writing signed on behalf of each of the
parties hereto. Any term or condition of this Agreement may be waived at any
time by the party hereto that is entitled to the benefit thereof, but no such
waiver shall be effective, unless set forth in a written instrument duly
executed by or on behalf of the party hereto waiving such term or condition. No
waiver by any party hereto of any term or condition of this Agreement, in any
one or more instances, shall be deemed to be or construed as a waiver of the
same or any other term or condition of this Agreement on any future occasion.

5. Severability. If any provision of this Agreement is held to be illegal,
invalid or unenforceable under any present or future Law (a) such provision will
be fully severable, (b) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(c) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (d) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms of such
illegal, invalid or unenforceable provision as may be possible.

 

2



--------------------------------------------------------------------------------

6. Tax Treatment. For purposes of the Code and the Treasury Regulations
promulgated thereunder, this Agreement shall be treated as part of the LLC
Agreement of Hostess Holdings as described in Section 761(c) of the Code and
Sections 1.704-1(b)(2)(ii)(h) and 1.761-1(c) of the Treasury Regulations
promulgated thereunder. The transactions set forth in Section 1 and Section 2 of
this Agreement are intended to constitute taxable sales pursuant to Section 1001
of the Code.

7. Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the Laws of the State of Delaware, without giving
effect to any choice of Law or conflict of Laws rules or provisions (whether of
the State of Delaware or any other jurisdiction) that would cause the
application of the Laws of any jurisdiction other than the State of Delaware.

8. Counterparts. This Agreement may be executed in counterparts, and any party
hereto may execute any such counterpart, each of which when executed and
delivered shall be deemed to be an original and all of which counterparts taken
together shall constitute but one and the same instrument. This Agreement shall
become effective when each party hereto shall have received a counterpart hereof
signed by the other parties hereto. The parties hereto agree that the delivery
of this Agreement, and any other agreements and documents delivered in
connection with the consummation of the transaction contemplated by this
Agreement, may be effected by means of an exchange of facsimile or
electronically transmitted signatures.

9. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the parties hereto and their respective heirs, legal representatives,
successors and permitted assigns.

10. Further Assurances. The parties shall execute, deliver, acknowledge and file
such further agreements and instruments and take such other actions as may be
reasonably necessary from time to time to make effective this Agreement and the
transactions contemplated herein.

[Signature Pages Follow]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

HOSTESS BRANDS, INC. By:  

  /s/ Mark Stone

Name:   Mark Stone Title:   Chief Executive Officer

Contribution Agreement Signature Page



--------------------------------------------------------------------------------

HOSTESS CDM CO-INVEST, LLC By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES A

By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member HOSTESS CDM CO-INVEST,
LLC – SERIES B By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member HOSTESS CDM CO-INVEST,
LLC – SERIES C By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member HOSTESS CDM CO-INVEST,
LLC – SERIES D By:  

 /s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member

Contribution Agreement Signature Page



--------------------------------------------------------------------------------

HOSTESS CDM CO-INVEST, LLC – SERIES E By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member

HOSTESS CDM CO-INVEST, LLC – SERIES F

By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member HOSTESS CDM CO-INVEST,
LLC – SERIES G By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member HOSTESS CDM CO-INVEST,
LLC – SERIES H By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member HOSTESS CDM CO-INVEST,
LLC – SERIES I By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member

Contribution Agreement Signature Page



--------------------------------------------------------------------------------

CDM HOSTESS CLASS C, LLC By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member

CDM HOSTESS CLASS C, LLC – SERIES A

By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member CDM HOSTESS CLASS C, LLC
– SERIES B By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member CDM HOSTESS CLASS C, LLC
– SERIES C By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member CDM HOSTESS CLASS C, LLC
– SERIES D By:  

/s/ C. Dean Metropoulos

  Name: C. Dean Metropoulos   Title:   Managing Member

Contribution Agreement Signature Page



--------------------------------------------------------------------------------

CDM HOSTESS CLASS C, LLC – SERIES E

By:

 

/s/ C. Dean Metropoulos

 

Name: C. Dean Metropoulos

 

Title:   Managing Member

Contribution Agreement Signature Page



--------------------------------------------------------------------------------

Schedule A

Purchased Partnership Interests

 

Name of Limited Partner

   Number of Purchased
Partnership Interests  

Hostess CDM Co-Invest, LLC (aggregate of all its series)

     18,961,247   

Hostess CDM Co-Invest, LLC – Series A

     3,839,761   

Hostess CDM Co-Invest, LLC – Series B

     6,294,231   

Hostess CDM Co-Invest, LLC – Series C

     6,294,231   

Hostess CDM Co-Invest, LLC – Series D

     839,231   

Hostess CDM Co-Invest, LLC – Series E

     839,231   

Hostess CDM Co-Invest, LLC – Series F

     284,846   

Hostess CDM Co-Invest, LLC – Series G

     284,846   

Hostess CDM Co-Invest, LLC – Series H

     142,435   

Hostess CDM Co-Invest, LLC – Series I

     142,435   

CDM Hostess Class C, LLC (aggregate of all its series)

     2,544,761   

CDM Hostess Class C, LLC – Series A

     1,934,019   

CDM Hostess Class C, LLC – Series B

     101,790   

CDM Hostess Class C, LLC – Series C

     101,790   

CDM Hostess Class C, LLC – Series D

     254,476   

CDM Hostess Class C, LLC – Series E

     152,686   